Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 11/18/2021, and is a Final Office Action. Claims 1-9 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
receive transmission data from a wireless transmission device installed in each area of a plurality of areas when the mobile information terminal moves within a predefined distance of a wireless transmission device, the data including position and category information on the area in which the device is installed/store a first data table including a plurality of pieces of position information, a plurality of pieces of category information and pieces of content regarding the plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas and a second data table including a plurality of pieces of relevant category information respectively relevant to the plurality of pieces of category information/determine, in response to receiving transmission data from a wireless transmission device, whether to transmit the received transmission data to the server based on whether it is different from previously received transmission data and whether a signal intensity of the transmission data is greater than or equal to a predefined value/receive, in response to transmission of received transmission data, content from the server, where the server extracts content corresponding to provision item information and category information included in the transmission data transmitted from the mobile information terminal from the pieces of content included in the first data table and transmits the extracted content to the mobile information terminal/display the received content until new content or a user request to switch content is received/transmit, in response to receiving the user request to switch content, a switching request requesting transmission of content different from most recently received content to the server, and receive related content from the server, wherein the server extracts  relevant category information relevant to category information corresponding to the most recently transmitted content from the second data table, extracts the content corresponding to the relevant category information from the first data table, and transmits the content corresponding to the relevant category information to the mobile information terminal as the related content/ display the related content transmitted by the server/each of the areas correspond to a respective store in a commercial facility and the related content is defined based on a positional relationship between areas and a number of adjoining or facing stores in regard to each category. Applicant’s Spec. provides further context to the invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities- : “for providing beneficial content to a mobile information terminal carried by a user moving between areas”, “server 30 determines a store beneficial to the user based on the category and the position of the store in which the user stayed most recently and the relevant category information table previously stored, and transmits content beneficial to the user to the mobile information terminal 20 carried by the user”, “For example, a user in a shopping mall after purchasing intended clothing in a certain store (area) and exiting from the store, the interest in other stored selling clothes…can have decreased and the interest in stores selling merchandise other than clothes…can have increased…An object of the present invention, which has been made to resolve the above-described problem, is to provide  an…system…server and an information providing method capable of providing beneficial content to a mobile information terminal carried by a user moving between areas.” This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of mobile information terminal/wireless transmission device/transmitting data wirelessly/server (that stores data tables). The mobile information terminal/wireless transmission device/server represent generic computing elements. Transmitting data wirelessly does no more than apply or use the judicial exception to a particular technological environment/field of use. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the mobile information terminal/wireless transmission device/server used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Transmitting data wirelessly does no more than apply or use the judicial exception to a particular technological environment/field of use. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 4 is directed to a server, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receive transmission data from a wireless transmission device installed in each area of a plurality of areas, including position and category information on the area in which the device is installed/store a first data table including a plurality of pieces of position information, category information and content regarding the areas and provision item information indicating merchandise or service information provided in the areas/store a second data table including pieces relevant category information respectively relevant to the pieces of category information/receive transmission information from the mobile information terminal when the mobile terminal moves from one area to another of the plurality of areas; extracting a universally unique identifier (UUID) of a wireless transmission device and category information from the transmission information received from the mobile information terminal and determining in which of the plurality of areas the mobile information terminal is located using the extracted UUID/extract content corresponding to the provision item information corresponding to the determined area and the extracted category information from the plurality of pieces of content included in the first data table and to make the communication unit transmit the extracted content to the mobile information terminal/ extract, in response to receiving a switch request, requesting transmission of content different from the most recently received content, relevant category information relevant to category information corresponding to content most recently transmitted to the mobile information terminal from the second data table, extract the content corresponding to the relevant category information from the first data table, and make the communication unit transmit the related content to the relevant category information to the mobile information terminal/each of the areas correspond to a respective store in a commercial facility and the related content is defined based on a positional relationship between a plurality of areas and a number of adjoining or facing stores in regard to each category. This judicial exception is not integrated into a practical application. Claim 4 includes the additional limitations of a mobile information terminal/communication unit/wireless transmission device/transmitting data wirelessly/facility information storage unit (that stores data tables)/relevant category information storage unit (that stores data tables)/control unit. The communication unit/wireless transmission device/facility information storage unit/relevant category information storage unit/control unit represent generic computing elements. Transmitting data wirelessly does no more than apply or use the judicial exception to a particular technological environment/field of use. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing elements used to implement the claimed invention represent generic computing elements. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Transmitting data wirelessly does no more than apply or use the judicial exception to a particular technological environment/field of use. Therefore, Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 4 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 7 is directed to a method, thus meeting the Step 1 eligibility criterion, that comprises similar limitations to those of claim 1. The claim recites the same abstract idea as Claim 1. The claim performs the claimed steps using only generic components of a networked computer system. Therefore, Claim 7 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.             Remaining dependent claims 2-3, 5-6, 8-9 further include the additional element of data gathering (‘the information providing server updates the relevant category information in the second table based on the event information’, ‘the information providing server updates the second data table in regard to each user based on a past movement path of the user acquired from the third data table’), which represents insignificant extra-solution activity. These additional elements do not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

	 

 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9.

Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					This determination – i.e. determining whether to transmit the received transmission data to the information/content providing server based on whether the received information is different from the previously received transmission and whether the signal intensity is greater than or equal to the predefined value – improves the efficiency of the system by preventing repeated transmission of the same data to the server and/or transmission of data from a wireless transmission device which is installed in an area other than the current area in which the mobile terminal has entered.
	The claimed invention does recite an abstract idea, as noted in the previous and current Office Action. Applicant’s Spec. provides further context to the invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal : “for providing beneficial content to a mobile information terminal carried by a user moving between areas”, “server 30 determines a store beneficial to the user based on the category and the position of the store in which the user stayed most recently and the relevant category information table previously stored, and transmits content beneficial to the user to the mobile information terminal 20 carried by the user”, “For example, a user in a shopping mall after purchasing intended clothing in a certain store (area) and exiting from the store, the interest in other stored selling clothes…can have decreased and the interest in stores selling merchandise other than clothes…can have increased…An object of the present invention, which has been made to resolve the above-described problem, is to provide  an…system…server and an information providing method capable of providing beneficial content to a mobile information terminal carried by a user moving between areas.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

				The mobile information terminal and the server are not generic computing elements – they have been configured to transmit data in a specific manner which not only improves efficiency but also provides location/movement dependent content to the use of the mobile terminal.
	As noted in the previous and current Office Action, the computing elements used to implement the claimed invention represent generic computing elements; Applicant’s argument is not persuasive. The computing elements are described in the Applicant’s Spec. at a high level of generality, and thus they represent and are considered by the Examiner as generic computing elements. Applicant’s Spec. provides further context to the invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal : “for providing beneficial content to a mobile information terminal carried by a user moving between areas”, “server 30 determines a store beneficial to the user based on the category and the position of the store in which the user stayed most recently and the relevant category information table previously stored, and transmits content beneficial to the user to the mobile information terminal 20 carried by the user”, “For example, a user in a shopping mall after purchasing intended clothing in a certain store (area) and exiting from the store, the interest in other stored selling clothes…can have decreased and the interest in stores selling merchandise other than clothes…can have increased…An object of the present invention, which has been made to resolve the above-described problem, is to provide  an…system…server and an information providing method capable of providing beneficial content to a mobile information terminal carried by a user moving between areas.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field; see Office Action above for the detailed, reasoned 35 USC 101 analysis.

				Claims are directed to more than the judicial exception; claims are not solely directed to the selection of content, but also when location information is transmitted to the content providing server and how the mobile terminal makes the determination to transmit the received location and category information.
	The instant claims do recite an abstract idea, and the additional elements do not, alone or in combination, represent significantly more than the recited judicial exception, as noted in the previous and current Office Action. Applicant’s Spec. provides further context to the invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, sales activities-, and describes the claimed invention as seeking to, at best, when implemented, optimize a business practice/goal : “for providing beneficial content to a mobile information terminal carried by a user moving between areas”, “server 30 determines a store beneficial to the user based on the category and the position of the store in which the user stayed most recently and the relevant category information table previously stored, and transmits content beneficial to the user to the mobile information terminal 20 carried by the user”, “For example, a user in a shopping mall after purchasing intended clothing in a certain store (area) and exiting from the store, the interest in other stored selling clothes…can have decreased and the interest in stores selling merchandise other than clothes…can have increased…An object of the present invention, which has been made to resolve the above-described problem, is to provide  an…system…server and an information providing method capable of providing beneficial content to a mobile information terminal carried by a user moving between areas.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field; see Office Action above for the detailed, reasoned 35 USC 101 analysis.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/25/2022